Citation Nr: 9911462	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-07 936	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for high frequency neuro-
type bilateral hearing loss, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement in June 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of December 1997 from the Montgomery, 
Alabama, Regional Office (RO).


FINDING OF FACT

In a November 1998 statement, signed by the veteran, he 
withdrew the issue, which was on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 1998 statement, signed by the veteran, he 
indicated that he wished to withdraw his appeal pending 
before the Board regarding the issue of an increased rating 
for bilateral sensorineural hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals




 



